Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ralph T. Byrd appeals from the district court’s orders dismissing for lack of jurisdiction his complaint in which he alleged legal malpractice, and denying his motion *882for reconsideration. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. Byrd v. Bergman, No. 8:11-cv-02086-RWT (D. Md. filed Feb. 15, 2012; entered Feb. 16, 2012 & Mar. 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 To the extent that Byrd also seeks to appeal the district court’s imposition of $15,000 in sanctions, we decline to address that order because the contempt proceedings are still ongoing.